




CASCADE BANCORP
2008 PERFORMANCE INCENTIVE PLAN
STOCK OPTION GRANT AGREEMENT


This Stock Option Grant Agreement (the “Agreement”) is entered into as of
February 3, 2015 (“Grant Date”) by and between Cascade Bancorp, an Oregon
corporation (the “Company”), and Employee Name, an employee of the Company (the
“Participant”), for the award of an Option. The terms used herein that are
defined in the Company’s 2008 Performance Incentive Plan (the “Plan”) shall have
the same meanings assigned to them in the Plan.
The award of an Option to the Participant is made pursuant to Section 6(b)(i) of
the Plan and the Participant desires to accept the grant subject to the terms
and conditions of this Agreement.
In consideration of the mutual covenants and agreements set forth in this
Agreement, the parties agree to the following.
1.
Grant and Terms of Option.



a.Grant. The Company grants to the Participant under the Plan an     Option to
purchase XX,XXX shares of Stock, subject to the restrictions, terms and
conditions set forth in this Agreement (the “Option”). This grant shall expire
on February 3, 2025. The Option is intended to be an ISO for tax purposes, and
is contingent on shareholder approval of amendments to the Plan dated October
28, 2014.


b.Acceleration on Death or Disability. If the Participant ceases to be an
employee of the Company or a Subsidiary by reason of the Participant’s death or
physical disability, all outstanding but unvested Options shall become
immediately vested, and all vested but unexercised Options shall expire on the
earlier of: (i) twelve (12) months following the date of such immediate vesting
or (ii) the expiration date set forth in Section 1.a. above. The term
“disability” means the Participant: (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months; or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under the Company’s long term
disability plan covering employees of the Company. Medical determination of
Disability may be made by either the Social Security Administration or by the
provider of the long term disability plan covering employees of the Company,
provided that the definition of “disability” applied under such plan complies
with the requirements of the preceding sentence. Upon the request of the Plan
Administrator, the Participant must submit proof to the Plan Administrator of
the Social Security Administration’s or the provider’s determination.


c.Acceleration of Vesting on a Change in Control or Business Combination
Followed by a Termination of Employment. In the event the Participant’s
employment with the Company is terminated (for reasons other than death,
disability or termination for “Cause,” as defined below) in conjunction with a
Change in Control of the Company (as defined below), all outstanding but
unvested Options shall become immediately vested. For purposes of this
Agreement, a “Change in Control” of the Company shall mean the occurrence of any
of the following events:


i.Any Person becomes the “beneficial owner” (as defined in Rule 13d(3) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the total voting power represented by the Company’s then outstanding
voting securities;


ii.The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets, or all or substantially all of the
assets of its Subsidiary; or






--------------------------------------------------------------------------------




iii.The consummation of a merger or consolidation of the Company or its
Subsidiary with any other corporation, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or its parent) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity or
its parent outstanding immediately after such merger or consolidation; or


iv.A "business combination" that would not otherwise constitute a Change in
Control as defined above, but in conjunction with which the Participant’s
employment with the Company, its Subsidiary, the successor entity or its parent
is terminated. For this purpose, a "business combination" means a share
exchange, merger or consolidation of the Company or its Subsidiary with any
other corporation, even if such share exchange, merger or consolidation would
result in the voting securities of the Company or its Subsidiary outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or its parent) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or its Subsidiary or such
surviving entity or its parent outstanding immediately after such share
exchange, merger or consolidation.


v.A business combination (as defined above) or sale of stock of the Company or
its Subsidiary, if in connection with such transaction the persons who were
directors of the Company before such transaction cease to constitute at least a
majority of the board of directors of the Company or any successor entity.


In addition, the term “Cause” will mean a termination of the Participant’s
employment for one or more of the following reasons:
vi.A determination by the Company that the Participant has committed an act or
acts constituting (A) a felony or other crime, whether a felony or a
misdemeanor, involving moral turpitude, dishonesty or theft, (B) dishonesty or
disloyalty that is harmful to the Company, or (C) fraud;


vii. The determination by the Company that the Participant (A) has engaged in
actions or omissions that would constitute unsafe or unsound banking practices,
or (B) has failed to follow the lawful and reasonable directives, after written
notice to the Participant by the Company specifying in reasonable detail such
failure;


viii. The determination by the Company that the Participant has engaged in gross
misconduct in the course and scope of employment with the Company, including
indecency, immorality, gross insubordination, dishonesty, unlawful harassment or
discrimination, use of illegal drugs, or fighting; or


ix.    In the event the Participant is prohibited from engaging in the business
of banking by any governmental regulatory agency having jurisdiction over the
Company.


Notwithstanding the foregoing, unless otherwise determined by the Board, no
Change in Control shall be deemed to have occurred for purposes of this
Agreement if (A) the Participant acquires (other than on the same basis as all
other holders of the Company Stock) an equity interest in an entity that
acquires the Company in a Change in Control otherwise described under
subparagraph (iii) above, or (B) the Participant is part of group that
constitutes a Person which becomes a beneficial owner of Stock in a transaction
that otherwise would have resulted in a Change in Control under subparagraph (i)
above. For purposes of this Agreement, the term “Person” shall mean and include
any individual, corporation, partnership, group, association or other “person,”
as such term is used in Section 14(d) of the Exchange Act, other than the
Company, a wholly owned subsidiary of the Company or any employee benefit
plan(s) sponsored by the Company. Also, if the Participant has an individual
employment agreement that covers the topic of accelerated vesting of equity
awards in conjunction with or following a Change in Control, the provisions of
the employment agreement will govern, unless the provision of this Agreement are
more favorable to the Participant.


d.Conflicts. This Agreement is subject to the terms and conditions of the Plan.
In the event of any conflict between this Agreement and the Plan, the Plan shall
control, provided that the terms of the Plan




--------------------------------------------------------------------------------




shall not be considered an enlargement of any benefits under this Agreement.
This Agreement is subject to any rule promulgated pursuant to the Plan by the
Committee and communicated to the Participant in writing.


2.Price Per Option. The exercise price for each share of Stock that may be
purchased under the Option is $4.79, which is the Fair Market Value of the Stock
on the Grant Date.


3.Time Vesting Requirements. The Option awarded under this Agreement shall
initially be 100% unvested and subject to forfeiture.  Subject to Sections 1(b),
the Option shall vest 50% on February 3, 2018, 25% on February 3, 2019, and 25%
on February 3, 2020 (the “Vesting Date”) if the Participant is an employee of
the Company (or its Subsidiary) on the Vesting Date and has served as an
employee of the Company (or its Subsidiary) continuously from the Grant Date to
the Vesting Date.


4.Forfeiture of Options on Termination of Service. If the Participant ceases to
be an employee of the Company (or its Subsidiary) for any reason that does not
result in acceleration of vesting pursuant to Sections 1(b), the Participant
shall forfeit immediately the unvested portion of the Option and shall forfeit
after ninety days the outstanding vested portion of the Option, and in the event
of forfeiture the Participant shall have no right to receive the related Stock.


5.Taxes and Tax Withholding. The Company shall be entitled to withhold from any
delivery of Stock hereunder any income or other tax withholding obligations
arising as a result of this Award, in amounts determined by the Company.


6.Participant’s Representations. The Participant acknowledges the receipt of a
copy of the Plan, and represents that he or she is familiar with the terms and
provisions thereof and hereby accepts this Agreement subject to all the terms
and provisions thereof.


7.Miscellaneous.


a.Entire Agreement. This Agreement and the Plan constitute the entire agreement
of the parties with regard to the subjects hereof.


b.Interpretation of the Plan and the Agreement. The Committee of the Board (the
“Administrator”), shall have the sole authority to interpret the provisions of
this Agreement and the Plan and all determinations by it shall be final and
conclusive.


c.Electronic Delivery. The Recipient consents to the electronic delivery of any
prospectus and any other documents relating to this Award in lieu of mailing or
other form of delivery.


d.Rights and Benefits. The rights and benefits of this Agreement shall inure to
the benefit of and be enforceable by the Company’s successors and assigns and,
subject to the restrictions on transfer of this Agreement, be binding upon the
Recipient’s heirs, executors, administrators, successors and assigns.


e.Further Action. The parties agree to execute such further instruments and to
take such further action as may reasonably be necessary to carry out the intent
of this Agreement.


f.Governing Law. This Agreement and the Plan will be interpreted under the laws
of the state of Oregon, exclusive of choice of law rules.


g.Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original.






--------------------------------------------------------------------------------




CASCADE BANCORP


                        
Peggy Biss, EVP & Chief Administrative Officer


PARTICIPANT


________________________________                            
Employee Name                Date








